                      IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW HAMPSHIRE

 JULIA O. FAIGEL, DMD, P.C.,            ) Case No. 1:18-cv-00797-SM
                                        )
               Plaintiff,               ) Judge Steven J. McAuliffe
 vs.                                    )
                                        )
 IADMD HOLDINGS, LLC,                   )
                                        )
               Defendant.               )
                                        )
                                        )
________________________________________)
                          APPEARANCE OF COUNSEL

To:    The clerk of court and all parties of record

I am admitted to practice in the United States District Court for the District of New Hampshire,

and I appear in this case as counsel for IADMD Holdings, LLC.

Date: 10/9/2018                              /s/ Kyle McDonald

                                             Kyle McDonald, Esq.
                                             NH Bar # 266712
                                             Law Office of Kyle McDonald, Esq., PLLC
                                             2 Whitney Rd, Suite 11,
                                             Concord, NH 03301
                                             kyle@kylemcdonaldlaw.com
                                             (603) 753-4033
